             Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 PAUL MORINVILLE,
 3290 Ridge Road,
 Highland, IN 46322,

 and

 GILBERT P. HYATT,
 7335 Tara Avenue,
 Las Vegas, NV 89117,

               Plaintiffs,                        Civil Action No. 1:19-cv-01779

        v.
                                                  JURY TRIAL DEMANDED
 UNITED STATES PATENT AND
 TRADEMARK OFFICE,
 600 Dulany Street,
 Alexandria, VA 22314,

               Defendant.


               CLASS ACTION COMPLAINT FOR MONEY DAMAGES
                         AND DECLARATORY RELIEF
       Plaintiffs Paul Morinville and Gilbert P. Hyatt, on behalf of themselves and all others

similarly situated, for their Complaint against the United States Patent and Trademark Office

(“PTO”), allege as follows:

                                    Nature of the Action

       1.     In the mid-1990s, the PTO established a secret program called the “Sensitive

Application Warning System,” or “SAWS,” under which it blocked issuance of patent

applications identified as “sensitive” by its personnel. A SAWS flag served as a scarlet letter

for patent applications, alerting PTO personnel that a flagged application was considered to

be an abusive “submarine” application or otherwise objectionable. As a result, flagged

applications were delayed and prejudiced in their prosecution, injuring their owners. Despite

the prejudice and injury to patent applicants caused by SAWS flags, the PTO never disclosed


                                              1
            Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 2 of 12




to applicants that their applications were flagged, much less the SAWS reports that provided

the purported factual basis for flagging. Patent applicants were thereby denied the ability to

challenge the flagging of their applications and the adverse consequences of the flagging, or

even to dispute the factual basis for the PTO’s determination to flag applications.

       2.     The PTO’s withholding of SAWS reports and SAWS flags from patent

applicants whose applications were flagged under SAWS violates the Privacy Act. The Privacy

Act requires agencies, including the PTO, to “maintain all records which are used by the

agency in making any determination about any individual with such accuracy, relevance,

timeliness, and completeness as is reasonably necessary to assure fairness to the individual in

the determination.” 5 U.S.C. § 552a(e)(5). The PTO’s failure to place SAWS reports and

SAWS flags in patent application files denied applicants a fair chance to contest PTO’s

flagging decisions, as well as the numerous adverse consequences with respect to actions on

their applications that flowed from the entry of a SAWS flag. Accordingly, this action seeks

monetary relief, as authorized by the Privacy Act, and declaratory relief on behalf of the class

of all patent applicants whose applications were flagged under SAWS.

                                            Parties

       3.     Plaintiff Paul Morinville is an inventor who has obtained 9 issued patents. Mr.

Morinville has had 26 patent applications pending before the PTO since February 2000.
       4.     Plaintiff Gilbert P. Hyatt is an engineer, scientist, and inventor who has

obtained more than 70 issued U.S. patents. Mr. Hyatt has had numerous patent applications

pending before the PTO at all times from at least 1990 through the present.

       5.     Defendant United States Patent and Trademark Office is the federal agency

responsible for examining patent applications and for issuing U.S. patents. The PTO’s

headquarters is located in Alexandria, Virginia.




                                               2
             Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 3 of 12




                                     Jurisdiction and Venue

       6.       This action arises under the Privacy Act, 5 U.S.C. § 552a, and the Declaratory

Judgment Act, 28 U.S.C. § 2201. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331.

       7.       Venue is proper in this judicial district pursuant to 5 U.S.C. § 552a(g)(5).

                                     Statutory Background

       8.       The Privacy Act requires each agency that maintains a system of records to

“maintain all records which are used by the agency in making any determination about any

individual with such accuracy, relevance, timeliness, and completeness as is reasonably

necessary to assure fairness to the individual in the determination[.]” 5 U.S.C. § 552a(e)(5).

       9.       Pursuant to the Privacy Act, each agency that maintains a system of records on

individuals must “permit the individual to request amendment of a record pertaining to him.”

5 U.S.C. § 552a(d)(2).

       10.      The PTO is an “agency” under the Privacy Act. 5 U.S.C. § 552a(a)(1).

       11.      Pursuant to the Privacy Act, “Patent Application Files” is a system of records

maintained by the PTO. 78 Fed. Reg. 19,243 (Mar. 29, 2013).

       12.      Individual patent application files are “records” under the Privacy Act. 5 U.S.C.

§ 552a(a)(5).
       13.      Pursuant to the Patent Act, “[w]henever, on examination any claim for a patent

is…object[ed to], the [PTO] shall notify the applicant thereof, stating the reasons for

such…objection…together with such information…as may be useful in judging of the

propriety of continuing the prosecution of his application.” 35 U.S.C. § 132(a).

                                       Factual Allegations

       14.      Beginning in or around 1994, the PTO operated a program it called the

“Sensitive Application Warning System” or “SAWS.”

       15.      The existence and operation of SAWS was not disclosed to the public until

approximately 2014.


                                                 3
                Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 4 of 12




          16.    Under SAWS, PTO personnel were directed to flag “sensitive” applications

through various tracking mechanisms, including databases maintained by PTO examination

groups and the PTO’s Patent Application Location and Monitoring (“PALM”) database.

          17.    Whether an application was “sensitive” was based on non-statutory criteria—

that is, criteria other than those that determine patentability under the Patent Act.

          18.    Instead, PTO personnel were directed to flag under SAWS applications “that,

if issued, would potentially generate high publicity or would potentially have a strong impact

in the patent community.”

          19.    For example, PTO personnel were directed to flag under SAWS “[a]pplications

which have old effective filing dates (pre 6/8/1995, i.e. pre-GATT) and claims of broad scope

(submarines).”

          20.    “Submarine” is a pejorative term that refers to a patent application that has

been purposefully delayed or manipulated by an applicant so as to emerge after the technology

it covers is already in wide use.

          21.    PTO personnel were also directed to flag applications “with pioneering scope,”

applications “dealing with inventions, which if issued would potentially generate extensive

media coverage,” applications involving “abortion,” and applications “which have

objectionable or derogatory subject matter in the specification and/or drawing(s),” among
others.

          22.    According to an internal PTO memorandum, “[f]lagging an identified SAWS

application in PALM [ensures] that the case does not issue until the flag has been removed.”

In addition, the SAWS flag “will prevent a Notice of Allowance in the application from being

mailed.”

          23.    The SAWS program was typically overseen in each PTO examination group by

a SAWS Point of Contact (“POC”). The SAWS POC was responsible for flagging SAWS-

designated applications in the PTO’s tracking systems, typically at the direction of the

Supervisory Patent Examiner (“SPE”), who had Signatory Authority to make such


                                                4
             Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 5 of 12




substantive determinations on behalf of the agency, determinations that would prevent

sending a Notice of Allowance or an issuance of a patent.

       24.     In general, PTO patent examiners were directed to “report potential SAWS

cases to their SPE,” and, with the SPE’s approval and direction, the SAWS POC would flag

the application in the PTO’s tracking systems.

       25.     For periods of time, some PTO examination groups maintained their own lists

of SAWS flagged applications. Others were flagged in PTO-wide tracking systems, such as

PALM. Relevant PALM flags or grouping included “SAWS” and indications to “prevent

issue,” “prevent Notice of Allowance,” or “prevent mailing.”

       26.     PTO personnel were directed to prepare reports (“SAWS reports”) identifying

the factual basis for flagging applications under SAWS, including an “Impact Statement.”

According to an internal PTO memorandum: “Such information may include, but is not

limited to financially important subject matter (Is the stock of the invention’s owner publicly

traded? Have there been press releases about the invention?), politically charged subject

matter, and subject matter which may raise legal or ethical objections.” PTO personnel were

directed to perform research, including Internet research, in preparing SAWS reports.

       27.     A SAWS flag prevented issuance of a patent application, irrespective of

whether it claimed subject matter satisfying the statutory criteria for patentability.
       28.     Internal PTO memoranda structuring the SAWS program provided no process

for removal of the SAWS flag other than a “screening mechanism to remove non-SAWS

applications from their SAWS designation.” In other words, once a flagged application passed

the screening mechanism, there was no defined process to remove the flag, nor an identified

PTO official who is authorized to do so.

       29.     According to an internal PTO memorandum, “[a]pplications identified and

verified as containing SAWS material are reported to the Group Directors for transmittal to

the Office of the Deputy Commissioner.”




                                                5
              Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 6 of 12




       30.     The PTO did not disclose the existence or operation of the SAWS program in

the Manual of Patent Examining Procedures (“MPEP”) of any other publication available to

the public.

       31.     The PTO did not disclose the existence or operation of the SAWS program to

personnel of the Department of Commerce’s Office of the Inspector General conducting

audits and investigations regarding the PTO.

       32.     Prior to 2015, the PTO did not disclose SAWS reports to patent applicants

whose applications were flagged under SAWS.

       33.     The PTO did not disclose to patent applicants that their applications were

flagged under SAWS.

       34.     SAWS materials, including SAWS flagging status and SAWS reports, were not

placed in the patent application file accessible to applicants.

       35.     A SAWS flag created a secret PTO “objection” to issuance. Therefore, its

omission from the patent application file accessible to applicants precluded applicants from

receiving notice of any “objection” as required by the Patent Act so that they may exercise

their rights for timely “judging of the propriety of continuing the prosecution.” 35 U.S.C.

§ 132(a).

       36.     SAWS materials, including SAWS flagging status and SAWS reports, were
disclosed to the PTO’s Board of Patent Appeals and Interferences (subsequently reconstituted

as the Patent Trial and Appeal Board and referred to here, in either incarnation, as the

“Board”) in administrative appeals involving flagged applications.

       37.     The Board’s Standard Operating Procedures for ex parte appeals contained a

special “Review Process” for SAWS-flagged applications. In particular, this process expressly

required “paying particular attention to the special [SAWS] issues raised by the [Technology

Center].” The Procedures further specified that such issues would typically be discussed with

the Chief Judge, who would consider SAWS issues in assigning the appeal to a Board panel.




                                                6
               Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 7 of 12




         38.    The PTO did not disclose to patent applicants bringing Board appeals in

applications flagged under SAWS that SAWS materials were secretly being disclosed to the

Board.

         39.    A SAWS flag imposed substantial costs and burdens on a patent applicant.

         40.    As noted, a SAWS flag blocked an application from issuing, irrespective of the

applicant’s statutory entitlement to issuance of a patent, and SAWS flags thereby denied

applicants their rights under the Patent Act.

         41.    SAWS flags subjected flagged applications to additional procedural burdens

and delay of any possible issuance, imposing greater prosecution burdens and the costs of

delay on applicants.

         42.    In these ways and others, SAWS flags adversely affected patent applicants

whose applications were flagged.

         43.    In these ways and others, SAWS flags were themselves, and contributed to,

determinations adverse to patent applicants whose applications were flagged, including

determinations to subject those applications to procedures resulting in additional scrutiny

beyond the typical patent-examination process.

         44.    Likewise, SAWS reports contributed to determinations adverse to patent

applicants whose applications were flagged, including the SAWS flag itself and subsequent
determinations influenced by the SAWS flag or report.

         45.    Because the SAWS program, SAWS flags, and SAWS reports were withheld

from applicants whose applications were flagged, those applicants had no ability to challenge

the flagging of their applications or the basis for such flagging.

         46.    The PTO’s official policy was to maintain the secrecy of the SAWS program

and to deny applicants access to SAWS-related information and materials. Accordingly, the

PTO’s omission of these SAWS-related materials from individual patent application files, and

withholding of these materials from applicants, was intentional and willful.




                                                7
             Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 8 of 12




       47.    On information and belief, Mr. Morinville’s applications are believed to have

been flagged under SAWS because at least one of them had a PALM record indication of

“allowance counted” but no related Notice of Allowance was sent. The examiner pointed out

that the absence of the Notice of Allowance indicated the application had “entered a

secondary review process,” suggesting that the application was subject to a SAWS flag.

Despite Mr. Morinville’s petition for the issuance of a Notice of Allowance, the PTO refused

to act on this application for 9 months.

       48.    The PTO has not included SAWS flags or SAWS reports in any of Mr.

Morinville’s patent application files. In a response to Mr. Morinville’s request under the

Freedom of Information Act, the PTO refused to confirm or deny whether any of his

applications were flagged under the SAWS. As a result, Mr. Morinville was not able to

challenge the flagging of his applications or the basis for such flagging.

       49.    Mr. Morinville’s applications have been subject to extensive delays before the

PTO and additional procedural burdens, causing him to bear expense and injury.

       50.    The PTO informed Mr. Hyatt in a discovery response served on June 19, 2017,

that “approximately five of Mr. Hyatt’s patent applications were flagged in the SAWS

program.” This was the first notice that Mr. Hyatt received that any of his patent applications

had been flagged under SAWS.
       51.    Despite informing Mr. Hyatt that these applications have been flagged under

SAWS, the PTO has not included SAWS flags or SAWS reports in any of his patent

application files. As a result, Mr. Hyatt was not able to challenge the flagging of his

applications or the basis for such flagging.

       52.    Mr. Hyatt’s applications have been subject to extensive delays before the PTO

and additional procedural burdens, causing him to bear expense and injury.

                                       Class Allegations

       53.    The named plaintiffs bring this suit both individually and on behalf of a

proposed class of persons similarly situated pursuant to Federal Rule of Civil Procedure


                                               8
             Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 9 of 12




23(b)(2) and (b)(3). The class consists of all patent applicants whose applications have been

flagged under SAWS at any time. The named plaintiffs are members of the class they seek to

represent.

       54.    The class is so numerous that joinder of all members is impracticable, as

required by Federal Rule of Civil Procedure 23(a)(1). Internal PTO records report that

thousands of applications were flagged under SAWS. Moreover, because the PTO has

disclosed only to Mr. Hyatt that several of his applications were flagged, and has not disclosed

SAWS flags to other applicants, those applicants are unlikely to institute individual actions.

The exact number and identity of all members of the class is unknown to the named plaintiffs,

but that information is contained in the PTO’s records.

       55.    As required by Federal Rule of Civil Procedure 23(a)(2), there are questions of

fact and law common to all members of the class. These concern the operation of the SAWS

program and the PTO’s obligations under the Privacy Act with respect to SAWS-related

records. Moreover, those common questions predominate over any questions affecting only

individual class members. This class action seeks the minimum authorized statutory damages

per violation, 5 U.S.C. § 552a(g)(4)(A), and so there are no individualized issues with respect

to damages calculations for members who do not request exclusion to pursue greater actual

damages.
       56.    The claims of the named plaintiffs are typical of the claims of the class, as

required by Federal Rule of Civil Procedure 23(a)(3). Their patent applications were flagged

in the very same manner, pursuant to the same PTO program, as those of all class members.

There are no conflicts between the interests of the named plaintiffs and the interests of the

members of the class.

       57.    The named plaintiffs and their counsel will fairly and adequately protect the

interests of the class, as required by Federal Rule of Civil Procedure 23(a)(4). Each plaintiff

seeks to vindicate the same rights under the Privacy Act, on the same factual and legal basis,

as class members. The named plaintiffs’ interests are not antagonistic to or in conflict with the


                                               9
                Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 10 of 12




interests of any other member of the class. Moreover, the named plaintiffs have retained

competent and experienced counsel to represent the class and class members therein.

          58.     The requirements of Federal Rule of Civil Procedure 23(b)(2) are met in that

the PTO has acted or refused to act on grounds that apply generally to the class, making final

declaratory relief appropriate with respect to the class as a whole.

          59.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation, as required by Federal Rule of Civil Procedure 23(b)(3).

Individual joinder of all members of the class is impracticable. In addition, because the

damages suffered by individual class members are relatively small in comparison to the

expense and burden of prosecuting this litigation, class members are unlikely to be able to

redress the wrongs done to them on an individual basis. That is particularly so in light of the

PTO’s failure to notify patent applicants of the flagging of their applications under SAWS,

which means that any individual applicant who suspects that his or her applications were

flagged under SAWS would have to bear the risk of paying to bring individual litigation only

to suffer dismissal should it be determined that his or her application was not, in fact, flagged.

Moreover, if class members were able individually to prosecute their own actions, it would be

unduly burdensome on the courts to proceed with thousands of individual cases raising

identical issues of fact and law. By contrast, the class action device presents far less risk and
uncertainty for individual class members and provides the benefits of unitary and consistent

adjudication, economies of scale, and comprehensive supervision by a single court.

                              Count 1: Failure To Maintain Records

          60.     The above paragraphs are hereby incorporated by reference as if set forth fully

herein.

          61.     The Privacy Act authorizes a civil remedy whenever an agency “fails to

maintain any record concerning any individual with such accuracy, relevance, timeliness, and

completeness as is necessary to assure fairness in any determination relating to the

qualifications, character, rights, or opportunities of, or benefits to the individual that may be


                                                 10
                Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 11 of 12




made on the basis of such record, and consequently a determination is made which is adverse

to the individual.” 5 U.S.C. § 552a(g)(1)(C).

          62.      Determinations of patent applicants’ rights under the Patent Act are made on

the basis of their patent application files.

          63.      The PTO omitted indications of SAWS flags and SAWS reports from patent

application files of flagged applications.

          64.      Because of those omissions, the PTO failed to maintain those patent

application files with such accuracy, relevance, timeliness, and completeness as is necessary

to assure fairness in determinations relating to patent applicants’ procedural and substantive

rights under the Patent Act.

          65.      Those omissions contributed to determinations by the PTO that were adverse

to patent applicants whose applications were flagged under SAWS, including the SAWS flag

itself and determinations affected by the SAWS flag.

          66.      Those omissions therefore violate the Privacy Act, 5 U.S.C. § 552a(e)(5).

          67.      Accordingly, the Plaintiffs and Class are entitled to relief under the Privacy Act.

                Count 2: Declaratory Relief Regarding Failure To Maintain Records

          68.      The above paragraphs are hereby incorporated by reference as if set forth fully

herein.
          69.      An actual controversy exists between the named plaintiffs, on behalf of

themselves and the members of the class, and the PTO regarding its obligation under the

Privacy Act to include SAWS-related materials in patent application files.

          70.      The named plaintiffs, on behalf of themselves and the members of the class,

are entitled to a declaration of rights under the Privacy Act and any further necessary or

proper relief against the PTO pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.




                                                   11
            Case 1:19-cv-01779 Document 1 Filed 06/18/19 Page 12 of 12




                                       Prayer for Relief

WHEREFORE, Plaintiffs respectfully ask that this Court

       A.      Certify this case as a class action pursuant to Federal Rule of Civil Procedure

               23(b)(2) and (b)(3) and certify the class as alleged and defined herein;

       B.      Grant declaratory relief in favor of the named plaintiffs and the class that the

               PTO’s omission of SAWS materials from patent application files violates the

               Privacy Act;

       C.      Award the named plaintiffs and members of the class statutory damages of

               $1,000 per violation of the Privacy Act pursuant to 5 U.S.C. § 552a(g)(4)(A);

       D.      Award the named plaintiffs the cost of this litigation and reasonable attorney

               fees pursuant to 5 U.S.C. § 552a(g)(4)(B) and Federal Rule of Civil Procedure

               23(h); and

       E.      Grant such other and further relief as the Court may deem just and proper.

                                      Jury Trial Demand

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable.



Dated: June 18, 2019                        Respectfully submitted,


                                            /s/ Andrew M. Grossman
                                            Andrew M. Grossman (D.C. Bar No. 985166)
                                            Mark W. DeLaquil (D.C. Bar No. 493545)
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Ave., N.W.
                                            Suite 1100
                                            Washington, D.C. 20036
                                            (202) 861-1697
                                            agrossman@bakerlaw.com
                                            mdelaquil@bakerlaw.com




                                               12
